Title: To Thomas Jefferson from John Watson, 20 February 1823
From: Watson, John
To: Jefferson, Thomas

Monticello20th Feby 1823At the request of Colo Monroe, Hugh Nelson, John Kelly, Martin Dawson and myself—Valued,  his Lande, from his own papers. there is stated to be 2000 Acres. of Mountain Lande, which was Valued at $25. ⅌ Acree 1,500 below the Road at $10 ⅌ acree a Certificate to this effect was sent on to the president by his Nephew James Monroe. Signed by Hugh Nelson John Kelly and John Watsonvery RespectfullyJohn Watson